Citation Nr: 1145862	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for pruritis.

4.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The RO apparently reopened the claim for service connection of hepatitis C and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In October 2008 the Board last adjudicated the issues presented.  At that time the Board denied the Veteran's application to reopen his claim for service connection of hepatitis C, as well as his claims for service connection of CFS and pruritis, including as secondary to hepatitis C.  The Board also denied claims for service connection of erectile dysfunction and for an increased evaluation of posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an August 2010 memorandum decision, the Court vacated the Board's denial of the Veteran's application to reopen the claim for service connection of hepatitis C, as well as his claims for service connection of CFS and pruritis and remanded them to the Board.  The Court affirmed the Board's decision with respect to the denial of the claim for service connection of erectile dysfunction and for an increased evaluation of posttraumatic stress disorder (PTSD).

In April 2011, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion concerning the Veteran's claim for service connection of hepatitis C.  In June 2011, the opinion was received and associated with the claims folder; the Veteran and his attorney were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2011).  In September 2011 the Veteran submitted further written argument in support of the claim. 

FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C and he did not appeal this decision.

2.  The evidence received since the August 2002 rating decision is new and material for the claims raises a reasonable possibility of substantiating it.

3.  It has not been shown by competent and probative evidence that the Veteran incurred hepatitis C in service or that hepatitis C is otherwise attributable thereto.  

4.  It has not been shown by competent and probative evidence that the Veteran incurred pruritis in service, that pruritis is otherwise attributable thereto or that pruritis is caused or aggravated by a service-connected disability.

5.  It has not been shown by competent and probative evidence that the Veteran incurred CFS in service, that CFS is otherwise attributable thereto or that CFS is caused or aggravated by a service-connected disability.

6.  It has not been shown by competent and probative evidence that the Veteran incurred liver cancer in service, or that liver cancer is otherwise attributable thereto, including as due to exposure to herbicides and on presumptive bases.  



CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the August 2002 rating decision new and material evidence to reopen the claim for service connection of hepatitis C, has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for hepatitis C is not established.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Service connection for CFS is not established.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Service connection for pruritis is not established.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  Service connection for liver cancer is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for service connection of hepatitis C, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March and June 2006.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his hepatitis C.  No examination is necessary to decide the claims for service connection of CFS and pruritis as there is sufficient evidence of record to decide them, i.e. evidence attributing these conditions to the Veteran's hepatitis C for which service connection is being denied.  Likewise, no examination is necessary for the claim of service connection of liver cancer as there is no competent suggestion that this condition is attributable to service, including as due to exposure to herbicides.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran has apparently been in receipt of disability benefits from the Social Security Administration (SSA) for quite some time.  Appropriate action to obtain all records associated with any relevant SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Nevertheless, there is no indication that any of these records are relevant to the present claims and the appellant has made no such indication.  The Board has considered the fact that the Veteran's attorney argued to the Court that the Board erred in the previous decision by not obtaining SSA records.  However, as observed by the Court in the August 2010 Memorandum Decision, the Veteran had provided no basis for why such records would be relevant.  Significantly, since this case has returned to the Board, neither the Veteran nor his attorney have put forth any further argument that the Board should obtain such records, or in any way suggested a reason which such records would be relevant.  For this reason, the Board again concludes that VA need not attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations and VHA opinion obtained in this case to be adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Most significantly, any deficiency in the February 2007 VA examination report was remedied by the recently obtained VHA opinion.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's assertions that the VA opinions are inadequate to decide the claim for service connection of hepatitis C, largely because he feels that VA has ignored or discounted his lay statements regarding exposure to blood during combat in Vietnam.  A review of the opinions demonstrates that the examiners considered the Veteran's history and his history of combat wounds and related service-connected disability.  Indeed, it appears that VA has assumed that the events occurred as the Veteran claims.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, the Board finds that the opinions obtained in this case to be adequate for purposes of adjudication.  Barr, supra.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Claim

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of hepatitis C was denied in August 2002 because although he had a current diagnosis thereof, the evidence did not establish that the condition was incurred in service or that the Veteran had been exposed to any hepatitis C risk factors in service, but for a general claim of being exposed to hepatitis C in service.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the August 2002 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim and VA medical records pertaining to a diagnosis of hepatitis C in 2000.  The RO denied the claim on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the Veteran has now offered detailed statements regarding exposure to the blood of others during combat, which is consistent with the conditions of his service.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished fact of a nexus between service and hepatitis C the claim is reopened.  The underlying claim is addressed below.

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2011).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2011).  Here, the Veteran is entitled to the presumption of exposure to herbicides due to his service in Vietnam.  

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2011).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f)  (West 2002); 38 C.F.R. § 3.313(a) (2011).  

In this regard, under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences  (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma. 38 C.F.R. § 3.309(e) (2011). 

The term "soft-tissue sarcoma" includes the following: 1) Adult fibrosarcoma; 2) Dermatofibrosarcoma protuberans; 3) Malignant fibrous histiocytoma; 4) Liposarcoma; 5) Leiomyosarcoma; 6) Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 7) Rhabdomyosarcoma; 8) Ectomesenchymoma; 9) Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 10) Proliferating (systemic) angioendotheliomatosis; 11) Malignant glomus tumor; 12) Malignant hemangiopericytoma; 13) Synovial sarcoma (malignant synovioma); 14) Malignant giant cell tumor of tendon sheath; 15) Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; 16) Malignant mesenchymoma; 17) Malignant granular cell tumor; 18) Alveolar soft part sarcoma; 19) Epithelioid sarcoma; 20) Clear cell sarcoma of tendons and aponeuroses; 21) Extraskeletal Ewing's sarcoma; 22) Congenital and infantile fibrosarcoma; and 23) Malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e) , Note 1.

The diseases listed at Section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).
Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for malignant tumors may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed his claim prior to this date, the amendment is inapplicable to the current claim.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no complaints regarding the liver, the skin or fatigue, or that he ever had a blood transfusion in service or any other hepatitis C risk factors.  A November 1971 malaria screening of Vietnam returnees documents that the Veteran denied a history of fever, chills, headache, diarrhea, vomiting, abdominal pain, backache and unusual fatigue.   At discharge no abnormalities were noted on clinical examination and the Veteran reported that he was in good health.  See January 1972 report of medical examination.  

The earliest evidence pertaining to hepatitis C or the liver appears in a February 2001 VA hepatitis C screening tool record, which is dated contemporaneously with the Veteran's initial visit to VA for medical care.  This record documents that the Veteran had a history of service in Vietnam, and that he denied having had any risk factors for contracting hepatitis C, but for a lifetime history of more than 20 sexual partners.  He particularly denied any history of liver disease at this time.  

A review of the Veteran's VA medical records shows that in late February 2001 he was assessed as being hepatitis C positive as the result of blood work.  The Veteran was instructed to completely stop drinking and using any medications until his next visit.  

Subsequent records document continued treatment of hepatitis C.  A December 2002 VA gastrointestinal clinic note documents a complaint of extremely dry skin and itching secondary to medication taken for treatment of hepatitis C.  Hepatitis C, continued thrombocytopenia, probably secondary to cirrhosis and pruritis, probably secondary to hepatitis C treatment, were assessed at this time. 

In February 2007, the Veteran was afforded a VA examination.  The report of this examination notes that the examiner reviewed the entire claims file.  With respect to history, the examiner noted that the Veteran had been diagnosed as having hepatitis C around 2000, with a contemporaneous diagnosis of thrombocytopenia.  The examiner noted that the clinical manifestations of the Veteran's hepatitis C primarily  revolved around fatigue and mood changes.  At this time the Veteran reported that he knew that he contracted hepatitis C in Vietnam from blood exposure during combat.  The Veteran related a history of fatigue beginning in the 1990s, particularly noticeable in 1996/1997.  

With respect to the etiology of hepatitis C, the examiner concluded that they could not resolve this question without resorting to speculation.  The examiner explained that the Veteran had only one significant risk factor, namely, a lifetime number of sexual partners greater than 20.  The examiner noted that the Veteran reported blood exposure in service and that it was difficult to quantitate regarding possible infection.  Accordingly, the examiner concluded that determining when the Veteran was exposed to and contracted hepatitis C would require them to resort to speculation.  

In July 2009 the Veteran received a MRI of the liver through VA.  At this time, MRI showed a liver lesion suggestive of hepatocellular carcinoma, cirrhosis, fatty liver, hepatic cyst, simple and a calcified liver lesion.  The Veteran was ultimately assessed as having hepatocellular carcinoma and a transplant was considered.  See October 2009 general surgery consult note.  The Veteran asserts that this condition is attributable to service, particularly exposure to herbicides.  

In June 2011 a VHA opinion was obtained and associated with the claims file.  The opinion notes that the Veteran claimed that he felt that he contracted hepatitis C in 1970 or 1971 as the result of exposure to blood.  The examiner, a gastroenterologist, noted that the Veteran had reported that he was treated for shrapnel wounds at the same time as other patients, although a method for exposure was not stated.  He did not find any military service records in the file and thus could not comment on whether these events actually occurred.

The examiner explained that hepatitis C is transmitted by blood to blood contact and that current medical literature showed that 90% of persons with chronic hepatitis C were infected through transfusion of blood products, which was common until the mid 1990s.  He also explained that hepatitis C could be contracted through injection drug use (common) or sexual exposure (rare).  With respect to possible splashing of small amounts of blood from one wounded patent to another, the examiner felt that this was not a likely source of transmission.  He noted that there was no evidence that the Veteran had a blood transfusion in service.  Accordingly, the examiner concluded that it was less likely than not (probability less than 50 percent) that the Veteran's hepatitis C was attributable to his claimed exposure to blood in service.  

Initially, the Board will address the claim for service connection of hepatitis C as the claims for service connection of pruritis and CFS largely depend on the resolution of this claim.  In this regard, the Board acknowledges that the Veteran served in Vietnam and incurred shrapnel wounds there.  Accordingly, the combat presumptions are applicable and it is conceded that the events occurred as the Veteran claims.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, although the factual occurrence of these events may be conceded, the evidence must still demonstrate to equipoise that the Veteran's hepatitis C is attributable thereto.  In this regard, there are only 2 apparent hepatitis C risk factors involved in this case - the Veteran's claimed in-service combat blood exposure and a lifetime history of greater than 20 sexual partners.  Of these risk factors, only the Veteran's combat blood exposure is claimed to have occurred in service.  Accordingly, resolution of this claim largely depends on the respective probabilities to be assigned to each of these risk factors.  

The Board acknowledges that the February 2007 examiner could not resolve the etiological question at hand without resort to speculation; thus, this opinion is of little value.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Notwithstanding, the Board favors the opinion of the June 2011 VHA examiner as the most probative evidence of record.  The Board may appropriately favor the opinion of one competent medical authority over another.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  This opinion clearly acknowledges the Veteran's 2 possible risk factors for hepatitis C and notes that the probability of transmission by in-service blood contact was low in relation to other risk factors.  Accordingly, as the evidence does not show to at least equipoise that the Veteran's hepatitis C is attributable to his claimed exposure to blood in service, the claim must be denied.  Gilbert, supra.

The Board acknowledges the Veteran's contentions that he incurred hepatitis C in service as the result of exposure to blood during combat.  The events surrounding his claimed exposure have been conceded.  38 U.S.C.A. § 1154(b).  However, the Veteran's lay assertions regarding the etiology of his hepatitis C are not competent evidence.  As a layperson, he is simply not competent to comment on the etiology of a complex disease, such as this.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board also finds that the evidence weighs against the claims for service connection of pruritis and CFS.  The Veteran does not contend and the evidence does not indicate that these conditions were incurred or otherwise attributable to service.  He is claiming that these conditions are attributable to hepatitis C.  Accordingly, the Board finds that the Veteran's claims are limited to service connection on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With respect to the Veteran's claimed CFS the Board notes that a review of the record does not disclose an assessment of CFS.  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Brown, 3 Vet. App. 223   (1992).  Nevertheless, to the extent that fatigue has been assessed, it has been clearly attributed to hepatitis C.  As service connection for hepatitis C is denied, the claim cannot be substantiated on a secondary basis and the claim is denied.  Gilbert, supra.

Likewise, the Board acknowledges that pruritis has been assessed.  However, this condition has been clearly attributed to hepatitis C as a side effect of medication for this condition.  As service connection for hepatitis C is denied, the claim cannot be substantiated on this secondary basis and the claim is denied.  Id.

Lastly, the Board will address the Veteran's claim for service connection of liver cancer.  Liver cancer was first assessed in July 2009, well after the first post-service year; thus, the regulations pertaining to service connection for malignant tumors on a presumptive basis are unavailing.  Likewise, the regulations pertaining to service connection for certain cancers as due to exposure to herbicides are unavailing because the Veteran has a carcinoma, rather than a soft tissue sarcoma.  38 C.F.R. § 3.309(e).  However, service connection may still be substantiated on a direct basis.  Combee, supra.  

On a direct basis, the claim must also be denied.  As noted above, there is no indication that the Veteran incurred liver cancer in service.  Rather, he incurred liver cancer in 2009, almost 40 years following his service and claims that the condition is attributable to his presumed exposure to herbicides.  The Board acknowledges the Veteran's contentions; however, he is simply not competent to make such an assertion and any such assertion is thus lacking in probative value.  Jandreau, supra.  As there is no otherwise competent evidence linking liver cancer to service, the evidence weighs against the claim and it must be denied.  Gilbert, supra. 




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C and the claim is reopened.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for CFS is denied.

Entitlement to service connection for pruritis is denied.

Entitlement to service connection for liver cancer, to include as due to exposure to herbicides, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


